Case 1:17-cr-00151-MAC-KFG Document 92 Filed 10/09/19 Page 1 of 2 PageID #: 480



                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               § No. 1:17-CR-00151
                                                  §
 MOHAMED IBRAHIM AHMED                            §
 a.k.a. “Talha,” “Mohammed El Eritri,”            §
 “Abu Zakaria”                                    §

                                   ORDER re CW Recordings

         The Court, having considered the government’s Motion for a Protective Order pursuant to

 Rule 16(d)(1) concerning audio recordings relating to a cooperating witness (“CW recordings”)

 hereby orders the following:

      1. All protections relating to CW materials ordered by this Court on January 18, 2019, remain

         in effect;

      2. Any discs containing CW recordings shall be clearly marked as “Sensitive” and numbered;

      3. To access the CW recordings, the defendant shall use the following procedure;

             a. The defendant will submit a request to access the discs;

             b. The defendant will only have possession of the discs while in the Federal Detention

                 Center (“FDC”) visiting room, and will only access the discs while in an attorney-

                 client room with no other inmates present;

             c. The defendant will not transport the discs to the FDC visiting room, the discs will

                 be provided to defendant once defendant is in the FDC visiting room;

             d. The defendant will access the discs on a read-only computer;

             e. The defendant will return the discs to a Unit Team member or their FDC Houston

                 staff member designee before leaving the FDC visiting room;
Case 1:17-cr-00151-MAC-KFG Document 92 Filed 10/09/19 Page 2 of 2 PageID #: 481



    4. Under no circumstances will the defendant be allowed to possess the CW recordings

       outside the FDC visiting room;

    5. The defendant will not copy, delete, or otherwise manipulate the CW recordings, nor

       attempt to do so;

    6. The defendant is prohibited from giving the discs to any person other than a Unit Team

       member or their FDC Houston staff member designee;

    7. The defendant is prohibited from disseminating or attempting to disseminate the CW

       recordings, other than returning CW recordings to a Unit Team member or their FDC

       Houston staff member designee prior to leaving the FDC visiting room;

    8. The defendant is prohibited from using the CW recordings in any way except to assist

       counsel for the defendant in the investigation or preparation of this case;

    9. The defendant agrees that the CW recordings will be maintained in a secure area accessible

       only by facility staff;

    10. The defendant agrees that his access to the CW recordings will be monitored and logged

       by facility staff;

    11. Within 30 days of the conclusion of trial, all CW recordings shall be returned to the United

       States Attorney’s Office.

    12. The provisions of this order governing disclosure and use of the CW recordings shall not

       terminate at the conclusion of this criminal prosecution.


                  SIGNED at Beaumont, Texas, this 9th day of October, 2019.




                                                     ________________________________________
                                                                 MARCIA A. CRONE
                                                          UNITED STATES DISTRICT JUDGE

                                                 2
